1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9    JASON S. BROWN,                                    Case No. 3:17-cv-00687-MMD-WGC
10                                     Petitioner,                  ORDER
            v.
11
     WARDEN BAKER, et al.,
12
                                   Respondents.
13

14          It is ordered that Petitioner’s unopposed motion for extension of time (ECF No. 16)
15   is granted. Petitioner will have until November 20, 2018, within which to file an amended
16   petition for writ of habeas corpus in this case.
17          DATED THIS 14th day of November 2018.
18

19                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
